White, C. J.
The defendant was convicted of forgery. The sole question presented on this appeal is the excessiveness of the sentence.
The defendant, a woman 22 years of age, on the date of sentencing, was sentenced to imprisonment for an indeterminate period of 1 to '2 years for the crime of uttering a forged instrument. The record shows that the defendant in a short period of time contemporaneous with the particular offense to which she pled guilty, uttered and cashed about $600 worth of checks at various grocery stores, department stores, etc. The defendant used two different check books, one the defendant claims she found at a gas station and the second one a woman had left at a health spa. She “found” the purse and the check book in a lounge, and along with it was a billfold, a couple of dollars in change, and identification cards. The record reveals that some of the numerous checks which she issued were for necessities, such as food and clothing, and others were for luxuries. As a *670part of a plea bargain, the record reveals that she will not be prosecuted upon any of the other checks involved in the $600= total, or any other offenses in connection with the check transactions.
The record reveals defendant was arrested in 1966 by the vice squad and forfeited bond of $10; an arrest for assault in 1967, no disposition shown; arrest for destruction of property in 1968, no disposition shown; an arrest for disorderly conduct in 1968, fine of $25 and costs; an arrest for petit larceny in 1968, fine of $10 and costs; an arrest for second offense petit larceny in 1969, sentence of 15 days in jail; an arrest for minor in possession in 1969, fine of $25 and costs; and an arrest in 1970 for unlawful entry, larceny, no disposition shown.
The circumstances of the present offense reveal the use of false identification papers, the stealing of a lady’s purse, and other background facts which the district court took into consideration in making the determination of whether the defendant was entitled to probation.
The scope of our review is limited to- the determination of whether the trial court abused its discretion in imposing the sentence it did. State v. Martin, 185 Neb. 699, 178 N. W. 2d 573; State v. Walker, 186 Neb. 439, 183 N. W. 2d 745. It is apparent that the trial court’s determination the defendant was not a fit subject for probation, and the imposition of the minimum indeterminate sentence, was not an abuse of discretion.
The judgment of the district court is correct and is affirmed.
Affirmed.